Exhibit 10.2

AMENDMENT NO. 3 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 3 TO MASTER REPURCHASE AGREEMENT, dated as of March 27, 2015 (this
“Amendment”), among PARLEX 1 FINANCE, LLC and PARLEX 3 FINANCE, LLC
(individually and collectively, “Sellers”), and BANK OF AMERICA, N.A., a
national banking association (“Buyer”). Capitalized terms used but not otherwise
defined herein shall have the meanings given to them in the Repurchase Agreement
(as defined below).

RECITALS

WHEREAS, Sellers and Buyer are parties to that certain Master Repurchase
Agreement, dated as of May 21, 2013, as amended by that certain Amendment No. 1
to Master Repurchase Agreement, dated as of September 23, 2013, as further
amended by that certain Joinder Agreement, also dated as of September 23, 2013,
as further amended by that certain Amendment No. 2 to Master Repurchase
Agreement, dated as of June 30, 2014 (and as may be further amended, restated,
supplemented, or otherwise modified and in effect from time to time, the
“Repurchase Agreement”); and

WHEREAS, Sellers and Buyer have agreed to amend certain provisions of the
Repurchase Agreement in the manner set forth herein, and Blackstone Mortgage
Trust Inc. (“Guarantor”) has agreed to make the acknowledgements set forth
herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sellers and Buyer each hereby agree as follows:

SECTION 1. Amendments to Repurchase Agreement.

(a)     The term, “Facility Amount” in Section 2 of the Repurchase Agreement is
hereby amended by deleting “$500,000,000” and replacing such text with
“$750,000,000”.

(b)     The term “LIBOR” in Section 2 of the Repurchase Agreement is hereby
amended by adding the following sentence at the end of such definition:
“Notwithstanding the foregoing or any other provision in this Agreement or any
other Transaction Document, with respect to Transactions for which the Purchase
Date occurs on or after March 27, 2015, in no event shall LIBOR be less than
zero.”

SECTION 2. Effectiveness. This Amendment shall become effective on the date
first set forth above (the “Amendment Effective Date”), which is the date on
which this Amendment was executed and delivered by a duly authorized officer of
each of Sellers and Buyer and acknowledged and agreed by Guarantor, along with
delivery to Buyer of such other documents as Buyer reasonably requested
including, without limitation, customary opinions as to corporate and security
interest matters and with respect to the applicability of Bankruptcy Code safe
harbors.



--------------------------------------------------------------------------------

SECTION 3. Compliance with Transaction Documents. On and as of the date first
above written, each Seller hereby represents and warrants to Buyer that (a) it
is in compliance with all the terms and provisions set forth in the Repurchase
Agreement on its part to be observed or performed, (b) after giving effect to
this Amendment, no Default or Event of Default under the Repurchase Agreement
has occurred and is continuing, and (c) after giving effect to this Amendment,
the representations and warranties contained in Section 10 of the Repurchase
Agreement are true and correct in all material respects as though made on such
date (except for any such representation or warranty that by its terms refers to
a specific date other than the date first above written, in which case it shall
be true and correct in all material respects as of such other date).

SECTION 4. Acknowledgements of Sellers. Each Seller hereby acknowledges that, as
of the date hereof, Buyer is in compliance with its undertakings and obligations
under the Repurchase Agreement and the other Transaction Documents.

SECTION 5. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment, and agrees that it continues to be
bound by the Guaranty to the extent of the Obligations (as defined therein), as
such obligations may be increased in connection with the increase of the
Facility Amount to $750,000,000 pursuant to this Amendment, and (b) that Buyer
is in compliance with its undertakings and obligations under the Repurchase
Agreement, the Guaranty and each of the other Transaction Documents.

SECTION 6. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms; provided, however, that upon
the Amendment Effective Date, all references in the Repurchase Agreement to the
“Agreement” and the “Transaction Documents” shall be deemed to include, in any
event, this Amendment. Each reference to the Repurchase Agreement in any of the
Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. Expenses. Sellers agree to pay and reimburse Buyer for all actual
out-of-pocket costs and expenses reasonably incurred by Buyer in connection with
the preparation, execution and delivery of this Amendment in accordance with
Section 20(b) of the Repurchase Agreement.

SECTION 9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT.



--------------------------------------------------------------------------------

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

[Remainder of page intentionally left blank; Signatures follow on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

BUYER:

 

BANK OF AMERICA, N.A.,

a national banking association

 

By:

/s/ [Signature Illegible]

Name:

Title:

 

SELLERS:

 

PARLEX 1 FINANCE, LLC,

a Delaware limited liability company

 

By:

/s/ Douglas Armer

Name:   Douglas Armer

Title:     Managing Director, Head of Capital

      Markets

 

PARLEX 3 FINANCE, LLC,

a Delaware limited liability company

 

By:

/s/ Douglas Armer

Name:   Douglas Armer

Title:     Managing Director, Head of Capital

      Markets



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

BLACKSTONE MORTGAGE TRUST, INC.,

a Maryland corporation, in its capacity as

Guarantor, and solely for purposes of

acknowledging and agreeing to the terms of this

Amendment:

By:

/s/ Douglas Armer

Name:   Douglas Armer

Title:     Managing Director, Head of Capital

      Markets